MEMORANDUM OF DECISION.
On appeal, Lawrence A. McLaughlin, Jr. claims the prosecutor’s closing argument denied him a fair trial and challenges the legality of the sentence imposed by the Superior Court, Penobscot County, on a jury verdict finding him guilty of operating a motor vehicle after having been declared an habitual offender in violation of 29 M.R. S.A. § 2298 (Supp.1986). Because the record discloses no merit in his first contention and because no error in the sentence imposed appears plainly on the face of the record, we affirm the judgment. State v. Blanchard, 409 A.2d 229, 233 (Me.1979).
The entry is:
Judgment affirmed.
All concurring.